UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1539


JAMES T. LUTHER,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A.; ATLANTIC LAW GROUP, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.      Michael F. Urbanski,
District Judge. (4:13-cv-00072-MFU-RSB)


Submitted:   November 24, 2015            Decided:   December 2, 2015


Before KING, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. Luther, Appellant Pro Se.       Terry Catherine Frank,
KAUFMAN & CANOLES, PC, Richmond, Virginia; Hunter Wilmer Sims,
Jr., KAUFMAN & CANOLES, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James T. Luther appeals from the district court’s order

granting in part the Defendants’ motion to dismiss, its order

accepting     the   recommendation       of   the    magistrate         judge   and

granting summary judgment to the Defendants on the remaining

claims, and its order denying reconsideration.                  Many of Luther’s

claims on appeal were never properly presented to the district

court; thus, we do not consider those claims.                    Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).

     As to the properly presented claims, we have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.             Luther v. Wells Fargo

Bank, N.A., No. 4:13-cv-00072-MFU-RSB (W.D. Va. Nov. 17, 2014,

Apr. 9, 2015, Apr. 21, 2015).            We deny Luther’s motion to show

cause.     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in     the    materials

before   this   court   and   argument    would     not   aid    the    decisional

process.

                                                                          AFFIRMED




                                     2